﻿It gives me great pleasure to congratulate Mr. Lusaka on his election to the presidency of the General Assembly at its thirty-ninth session. My delegation is particularly happy that this office is being held by the representative of a country with which Pakistan enjoys close bilateral ties and shares common views. His unanimous election as President is a tribute to the constructive role that Zambia has consistently played in the quest for a just international order. It also recognizes his personal qualities of statesmanship and wisdom and his dedication to the cause of decolonization, freedom and justice. Let me assure him that he will have the full co-operation and sincere good wishes of my delegation.
178.	I would also like to express the deep gratitude of my delegation for the great skill and dedication with which Mr. Jorge Illueca guided the deliberations of the Assembly at its thirty-eighth session.
179.	It is a special pleasure for me to extend my warmest congratulations to Brunei Darussalam on its accession to membership in the United Nations and to welcome its delegation to our midst. As a fellow Asian and Islamic country, Pakistan has already established a cordial and fraternal relationship with Brunei and we look forward to working in close cooperation with it in the United Nations and in other international forums.
180.	Allow me to express our deep gratitude to the Secretary-General for his tireless efforts in the pursuit of international peace and security. Since he assumed office, we have admired his annual reports to the General Assembly not only for their evaluation of the achievements of the Organization but, equally, for their candid analysis of its inadequacies and recommendations for remedial measures.
181.	This year again, as we undertake preparations to celebrate the fortieth anniversary of the founding of the United Nations, the Secretary-General's important report on the work of the Organization emphasizes the imperatives of strengthening multilateralism and revitalizing the role of the United Nations as mankind's only institution for the preservation of international peace and security.
182.	The thirty-ninth session of the General Assembly has had an auspicious beginning because, after a long night of confrontation between the major Powers, we may well be witnessing the first light of a new dawn. It is our earnest wish that the hopes of a thaw in relations among the major Powers may not only be sustained but become a prelude to a new phase of detente in the interest of global peace and progress.
183.	In an age in which the very survival of civilization is threatened, it is imperative that a beginning be made to break away from the pursuit of global domination and regional hegemony, which have so often brought countries of the world into apocalyptic conflicts.
184.	The international community has before it a clear agenda which must be addressed in the interest of a peaceful and secure future. There are regional conflicts awaiting peaceful settlement and situations of colonial and alien domination that need to be rectified. There is the arms race, particularly the growth of nuclear arsenals which cast a shadow over the future of mankind. Accompanying these grim realities of the international situation, misery and deprivation afflict a vast section of humanity and an inequitable international economic order persists as a legacy of the past and continues to accentuate the gap between the poor and the rich.
185.	International peace will remain elusive so long as powerful nations continue to resort to the use of force with impunity and until the frontiers of smaller nations are secure and their right to seek freedom and self-determination is fully respected.
186.	Pakistan firmly believes that the security of smaller and medium-sized nations can be assured in an international environment of peace, stability and progress. In pursuit of these objectives, Pakistan has made unremitting efforts to promote co-operative and good-neighbourly relations and to seek peaceful solutions to the problems in our region. This attitude is clearly manifest in the sincere efforts made by Pakistan to find a peaceful settlement of the grave situation created by the presence of foreign troops in Afghanistan, which continues to be a cause of deep concern to us and to the international community.
187.	Ever since our independence, successive Governments of Pakistan have sought to develop fraternal relations with Afghanistan based on the historic ties that bind our two peoples and on the imperative of mutual co-operation dictated by geography, economic interdependence and political realities. Consistent with these objectives, Pakistan has continued to extend its hand of friendship to whichever Government was in power in Afghanistan.
188.	The foreign military intervention in Afghanistan in 1979, however, brought about a fundamental change in that country. An indigenous national movement, directed against the presence; of foreign troops and the regime imposed by them, began a struggle for liberation throughout the length and breadth of Afghanistan. The ensuing conflict has witnessed ruthless military operations to stamp out the heroic struggle of the Afghans and has forced millions of Afghans to leave their homeland in order to seek shelter in neighbouring countries.
189.	As a neighbour, Pakistan has been affected by these convulsions and has given refuge to over 3 million Afghans who have fled their country. We have provided them with shelter and with means of sustenance in accordance with our Islamic and humanitarian obligations. We shall continue to do so within our limited resources until conditions are created inside Afghanistan that will enable these unfortunate people to return to their homes in safety and honour.
190.	Apart from the human suffering it has caused, the military intervention in Afghanistan has radically altered the environment of security in the region. It has created a potentially dangerous situation and has contributed to the heightening of international tension. The persistence of military intervention in this non-aligned country constitutes stark defiance of respect for the sovereignty, independence and territorial integrity of States and the non-use of force in inter-State relations.
191.	For Pakistan, the danger is direct and tangible, as is evident from the continuing violations of our territory from the Afghanistan side, which have resulted in tragic loss of innocent lives and damage to property. Recently, there has been a sharp escalation in the intensity and frequency of these violations. Last August, 54 innocent lives were lost in incidents involving shelling and bombardment of our territory. The latest such attack, which occurred only last Thursday, took a further toll of 32 lives. The Government of Pakistan takes an extremely serious view of these wanton attacks, which have aggravated the situation on our northern borders. Pakistan has so far acted with restraint, and it hopes that the concern of the international community over the continuation of such attacks and their dangerous consequences will compel those responsible to desist from further aggression.
192.	For Pakistan, therefore, as indeed for the entire international community, the continued occupation of Afghanistan by foreign forces is a matter of utmost concern. We are deeply aware that the situation in Afghanistan does not admit of a military solution and can only be resolved through political means. We have, therefore, been working sincerely for a political settlement that would restore peace and stability to the region.
193.	In our search for a solution to the Afghanistan problem, we have recently concluded another round of indirect talks through the intermediary of the Personal Representative of the Secretary-General. This round has marked a further step forward in the diplomatic process initiated two years ago. We remain confident that this dialogue will ultimately lead to an honourable negotiated settlement. For our part, we will continue to extend our full co-operation to the Personal Representative of the Secretary-General in his search for a comprehensive settlement based on the principles enunciated by the United Nations.
194.	The establishment of tension-free and good- neighbourly relations between Pakistan and India is clearly of crucial importance in bringing about a secure and tranquil environment in which peoples of these two countries can devote themselves fully to the urgent tasks of national development. Pakistan has, therefore, assiduously endeavoured to build up a climate of confidence, understanding and mutual trust with our neighbouring country. We are fully aware that the path we have chosen for ourselves may be long and arduous, but we shall remain undaunted by temporary set-backs in pursuing the charted course of peace and good-neighbourly relations.
195.	Our offer to India in 1981 of a non-aggression pact remains an important initiative designed to remove mistrust and fear. We have also given constructive consideration to the proposal of a treaty of peace and friendship. Negotiations between the two Governments to evolve an integrated text made encouraging progress last May, and we remain confident that the gaps between the respective positions of the two sides can be bridged.
196.	In accordance with our established policy of promoting good-neighbourly relations with India, we remain prepared to revive and intensify the negotiations and to take concrete steps to build mutual confidence and promote co-operation between the two countries. In the same spirit, we seek a just and honourable settlement of the Jammu and Kashmir question, which will ensure lasting harmonious relations and durable peace between the two countries.
197.	The seven nations of the South Asian region, which together constitute a quarter of humanity, are today engaged in a vigorous and determined effort to increase and institutionalize their mutual co-operation for the economic and social progress of their people, in accordance with the principles of sovereign equality and mutual benefit. Pakistan has participated actively in this process because we believe that it will help to improve the living conditions of our people. It will also promote an atmosphere of confidence, stability and harmony in our region. Considerable progress has already been made in setting up a framework for South Asian regional co-operation, and we look forward to the summit conference next year, which would in itself be a landmark in the promotion of peace and understanding in the region.
198.	As a littoral State on the Indian Ocean, Pakistan is fully committed to the goal of a zone of peace in the area, which it regards as an important element in the quest on the part of the Indian Ocean States for peace and security. We view the convening of a conference or the Indian Ocean as a step in that direction. We believe that the establishment of a zone of peace in the Indian Ocean area requires practical measures that would lead to the elimination of great-Power rivalry and military presence and the prohibition of nuclear weapons from the Ocean and from the territories of the littoral and hinterland States. States in the region would also have to commit themselves to settle peacefully all outstanding disputes and to ensure that a climate of confluence, peace and security should exist among themselves.
199.	In our relations with the major Powers, we have adhered scrupulously to the policy of non- alignment, consistent with the interests of peace and security in our region. We will not be party to any military blocs or alliances, nor will we grant any military bases to outside powers or engage in collusion with one against the interest of the other. Development of our relations with the major Powers, as with other States, is on the basis of bilateralism and mutual benefit, and we desire to see the major Powers help in the promotion of peace in our region.
200.	The tragic conflict between Iran and Iraq, now in its fifth year, has already taken a vast toll in human life and has caused massive destruction of national wealth. The people of Pakistan are deeply anguished at the continuation of this conflict, which serves the interest of neither the belligerents nor any other country in the region.
201.	If the conflict continues unrestrained, the flames that consume Iran and Iraq today are likely to affect other States in the region and to attract the involvement of outside Powers in this strategic part of the world. Pakistan has, therefore, made incessant efforts by using all its resources, bilaterally or as a member of the Islamic Peace Committee, to bring about an early end to this fratricidal conflict. We deplore its continuation and we deplore its expansion in the form of the use of chemical weapons and attacks on international shipping. We once again urge the belligerents to respond to the desire of the international community to end the hostilities and support all international efforts towards achieving peace, including the mediatory role of the Secretary- General, which deserves a rich tribute, particularly for its success in securing an agreement on the cessation of attacks on civilian population centres.
202.	The Middle East question has been on the Assembly's agenda for more than three decades and remains the most explosive issue threatening international peace. At the heart of the issue are the Israeli occupation of Arab and Palestinian lands, the denial of the inalienable national rights of the Palestinian people and the relentless Israeli expansion against its Arab neighbours. Instead of responding to the opportunities offered by peace, Israel has persisted in its design to annex territories occupied by it since 1967 and has embarked on a systematic policy of changing the historic character of these territories, especially through the establishment of settlements.
203.	Israeli occupation of southern Lebanon represents a new dimension in Israeli expansionism and its attempts to assert its diktat in the area. While compounding the Middle East conflict, the Israeli invasion of Lebanon has given rise to a new wave of violence in the area.
204.	In spite of Israeli intransigence, the international community has repeatedly made proposals that could lead to a just and lasting peace in the Middle East. Last year, the General Assembly called for an International Peace Conference on the Middle East. In September 1982, Arab leaders offered the elements of a peace plan at the Twelfth Arab Summit Conference, held at Fez. Proposals were offered by President Reagan, and the most recent proposals were made by the Soviet Union last July. All these initiatives demonstrate that the avenues of a just settlement remain open. What is required, however, is a concerted effort by the international community to compel Israel to respond positively to these initiatives with a view to recognizing the imperatives of peace and security in the region.
205.	The principles on which a Middle East settlement must be based are clear and have been affirmed repeatedly. These include: withdrawal of Israeli forces from all the territories occupied by it since 1967, including Jerusalem; attainment by the Palestinian people of their inalienable rights, including the right of an independent state in Palestine; the right of the PLO to represent the Palestinian people and to participate on an equal footing in all peace efforts.
206.	The fulfilment of these conditions alone can ensure peace and security for every State in the Middle East. Any effort to achieve this objective by circumventing the essential imperatives for peace is destined to prove counter-productive.
207.	Pakistan's commitment to the principle of non-intervention and non-interference in the internal affairs of other States is also reflected in the position adopted by it on issues concerning regions located far away from us. Accordingly, we have consistently supported the international call for the withdrawal of all foreign forces from Kampuchea and the restoration of the right of its people to determine its own destiny free from external interference or pressure. Pakistan supports the Coalition Government of Democratic Kampuchea, the lawful Government of the country, in its struggle for national liberation and independence. It remains our hope that Viet Nam, whose people themselves suffered deeply from the privations of war, will recognize the futility of its presence in Kampuchea and respect the world demand for the unconditional withdrawal of its forces.
208.	We also oppose any meddling by outside Powers in the affairs of the countries of Central America, whose peoples are engaged in a struggle to overcome deep-rooted socio-economic problems inherited from the past. The peace initiative of the Contadora Group offers the best hope for harmony and progress in the region and deserves the support of all countries.
209.	It is an affront to mankind that vestiges of colonialism and racism should survive in southern Africa. We are convinced that, before long, the valiant people of Namibia and South Africa, who are waging a heroic struggle against colonialism, racism and apartheid, shall be free. Pakistan fully supports their struggle and will rejoice with them in their final triumph.
210.	In South Africa, the racist Pretoria regime is pushing a new racial constitution in a sinister attempt to perpetuate the system of apartheid in new forms. In Namibia, it continues to resort to a combination of subterfuge and aggression to deny independence to the people of Namibia.
211.	Pretoria has sought to obstruct the implementation of the United Nations plan for the independence of Namibia by linking it to extraneous issues and by intensifying its brutal repression of the people of the territory. As the just struggle of the Namibian people, under the leadership of SWAPO, continues, it is vital that the international community bring maximum pressure on Pretoria to secure early and faithful implementation of Security Council resolution 435 (1978). We also affirm our solidarity with the front-line and neighbouring States, which have been frequent victims of Pretoria's aggression because they uphold the cause of justice and freedom in South Africa and Namibia.
212.	In this nuclear age, disarmament is a moral imperative. In an absolute sense, the arms race threatens the survival of mankind and, while it continues, it represents a sinful waste of human and material resources. The build-up of nuclear stockpiles and the new dimensions of the arms race now reaching outer space have outgrown the logic and rationale of deterrence and only serve to bring closer the stark prospect of the extinction of human civilization. The arms race cannot continue unrestrained. It must be halted and reversed.
213.	We are convinced that the absence of negotiations would only fuel, rather than control, the nuclear arms race. We therefore regret the continued breakdown of bilateral talks between the United States and the Soviet Union on intermediate-range nuclear forces and the suspension of the Strategic Arms Reduction Talks, and we earnestly hope for an early resumption of negotiations.
214.	The issue of the arms race concerns all peoples and, accordingly, the United Nations must play a central role in advancing the collective international thinking on disarmament for the promotion of its objectives. The lack of tangible progress on disarmament issues within the United Nations framework, therefore, remains for us a source of concern. Within the world body and also outside it, pressure must be maintained to outlaw the further development of weapons of mass destruction and to prevent the extension of the arms race to outer space.
215.	The specific initiatives taken by Pakistan within the framework of the United Nations for negative security guarantees for non-nuclear States and the establishment of a nuclear-weapon-free zone in South Asia stem from a comprehensive approach that we pursue in matters relating to disarmament. We feel that all efforts in the field of nuclear or conventional disarmament, whether global, regional or bilateral, or whether long-term or interim, are worthy of support by the international community. Similarly, we discern a valid co-relation between disarmament and the global security environment, and we stress the need for confidence-building measures, as experience has shown that goals of disarmament cannot be achieved in a political environment of tension and conflict.
216.	Pakistan's abiding commitment to nuclear non-proliferation is reflected in our unqualified support for disarmament measures advanced in the United Nations framework, our consistent pursuit for the establishment of a nuclear-weapon-free zone in South Asia, our initiative for a joint declaration for non-acquisition of nuclear weapons by the States of the region, our offer to our neighbour India concerning inspection of nuclear facilities on a reciprocal basis, as well as our preparedness to explore ways to keep our area free of nuclear weapons. As repeatedly affirmed by President Zia-ul- Haq, Pakistan is committed, and shall remain committed, not to develop nuclear weapons or allow their deployment on its soil.
217.	The deepening international economic crisis is evident in the world-wide phenomena of a steep decline in the level of economic activity by diminishing investments, increasing protectionism and a high level of unemployment. The developing countries have been its worst victims. Their vulnerable economic and social systems have been ravaged by the crisis, which is compounded by deterioration in their terms of trade, a reduced level of external demand for their goods, high interest rates, a reduced flow of official and private resources and a crushing and unprecedented burden of external debt. Efforts to improve this intolerable situation have been thwarted by the absence of political will on the part of the industrialized countries to engage in a meaningful dialogue on finding long-term solutions to the problems of the international economy.
218.	The failure of successive gatherings, such as the sixth session of the United Nations Conference on. Trade and Development, held at Belgrade from 6 June to 2 July 1983, and the Fourth General Conference of the United Nations Industrial Development Organization, held at Vienna from 2 to 19 August 1984, is yet another reminder of the negative attitude of the developed countries, whose apathy towards the plight of two thirds of the world's population is reflected in the fact that even the Committee on the Review and Appraisal of the Implementation of the International Development Strategy for the Third United Nations Development Decade failed to reach any agreement. Yet another example of this negative attitude is the failure of the Economic and Social Council, at its second regular session this year, to agree on measures in favour of the African countries, whose critical economic situation, aggravated by drought and famine, is recognized by all.
219.	Claims of recovery by certain developed countries are of no solace to the developing countries which continue to suffer from present recessionary trends.
220.	The undeniable interdependence between the economies of the developed and developing countries and the recognized need for an orderly and stable international economic system make it imperative that a dialogue commence in the interest of equitable economic relationships.
221.	For five years now, the international community has been considering a proposal for a simultaneous, coherent and integrated examination of international economic relations by launching "global negotiations". It is indeed regrettable that these negotiations have not yet been launched in spite of broad agreement reached in 1979 at the thirty-fourth session of the General Assembly, when it adopted resolution 34/138, and in 1980 during the eleventh special session.
222.	The developing countries have made efforts to satisfy the concerns of the industrialized countries in regard to certain aspects of these negotiations. They have also shown flexibility, as is evident from the proposals of the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi in March 1983. We hope that the industrialized countries will show sensitivity to the need for a more stable and equitable international economic system by adopting a flexible and positive attitude towards these proposals.
223.	The promotion of co-operation among developing countries is an important element in their endeavour to improve the well-being of their populations and rationalize their own economies. The efforts in most of those countries to bring about the necessary economic adjustment have often been undertaken at great economic, social and political cost. Though their achievements may have been uneven, their commitment cannot be faulted. While those efforts are important, they are not an alternative to a healthier and more co-operative relationship between the developed and developing countries.
224.	We hope that the present session of the General Assembly will prove to be a turning-point in the impasse in the dialogue between the developed and the developing countries and provide the setting for the adoption of measures leading to the restoration of confidence in international economic cooperation and to the establishment of the new international economic order.
225.	The international community today faces issues of a magnitude never faced by it before. The spectre of nuclear annihilation, the deprivation suffered by a vast section of humanity and the stunning pace of contemporary technological advance present unprecedented dangers, challenges and opportunities. The question that confronts us today is whether we have the imagination and the courage to act in concert to ensure an era of peace and progress for this generation and those succeeding it. Peace and survival cannot be taken for granted in the present age. Left to itself, our world will drift towards war and self- annihilation. A conscious, determined and collective effort is imperative to fulfil the vision of the United Nations for a peaceful, just and prosperous world.
